DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-10, filed 07/12/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
Examiner acknowledges claim 7 has been cancelled.

Allowable Subject Matter
Claims 1-6 ad 8-10 are allowed.
Claims 1-6 and 8-9 are allowed because the prior does not teach or make obvious a motor supporting member having an elastic member disposed above an inclined surface of the motor supporting member and configured to hold the motor to the motor supporting member with a snap-fit.  It is this combination of limitations, in combination with the other features of and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claim 10 is allowed because the prior does not teach or make obvious a motor supporting member including, as an inclined surface, a first inclined surface positioned on one side with respect to a surface formed by an output shaft of the motor and a first direction, and a second inclined surface positioned on the other side.  The inclined surface is inclined so that a distance between a reference surface and the inclined surface gradually decreases in the first direction.  It is this combination of limitations, in combination with the other features of and limitations of claim 10 that makes this claim allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853